UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



ANTHONY G. WHITE, SR.,                           )
                                                 )
                     Plaintiff,                  )
                                                 )
                     v.                          )        Civil Action No. 11-2045 (RJL)
                                                 )
DEPARTMENT OF JUSTICE,                           )
                                                 )
                     Defendant.                  )


                                        ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is     this~
day of September 2012,

       ORDERED that defendant's motion to dismiss or for summary judgment [Dkt. #

11] is DENIED without prejudice; it is further

       ORDERED that by October 30, 2012, defendant shall supplement the record

with evidence that adequately explains its search for responsive records and the FOIA

exemptions it invoked to withhold responsive records, and renew its motion for summary

judgment. Plaintiff shall have until December 5, 2012, to file his response to defendant's

renewed motion.

       SO ORDERED.
                                                      I



                                                 ~
                                                 United States District Judge